           Case 9:20-bk-11208-MB                        Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11                                   Desc
                                                        Main Document    Page 1 of 167
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 Central
 ____________________             California
                      District of _________________
                                        (State)
                                                           11
 Case number (If known): _________________________ Chapter _____                                                                    Check if this is an
                                                                                                                                       amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                           Figueroa Mountain Brewing, LLC
                                              ______________________________________________________________________________________________________




 2.   All other names debtor used             ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer                   3 0      0 5 9 3 3 2 3
                                              ___ ___ – ___ ___ ___ ___ ___ ___ ___
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                 Mailing address, if different from principal place
                                                                                                          of business

                                              45            Industrial Way
                                              ______________________________________________              _______________________________________________
                                              Number     Street                                           Number     Street

                                              ______________________________________________              _______________________________________________
                                                                                                          P.O. Box

                                              Buellton                        CA         93427
                                              ______________________________________________              _______________________________________________
                                              City                        State    ZIP Code               City                      State      ZIP Code


                                                                                                          Location of principal assets, if different from
                                                                                                          principal place of business
                                              Santa Barbara
                                              ______________________________________________
                                              County                                                      _______________________________________________
                                                                                                          Number     Street

                                                                                                          _______________________________________________

                                                                                                          _______________________________________________
                                                                                                          City                      State      ZIP Code




 5.   Debtor’s website (URL)                  https://www.figmtnbrew.com/
                                              ____________________________________________________________________________________________________




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
           Case 9:20-bk-11208-MB                 Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11                                       Desc
                                                 Main Document    Page 2 of 167
Debtor         Figueroa Mountain Brewing, LLC
              _______________________________________________________                         Case number (if known)_____________________________________
              Name



                                          ✔ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                          
 6.   Type of debtor
                                           Partnership (excluding LLP)
                                           Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          
                                          ✔ None of the above


                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                              3 ___
                                             ___ 1 ___
                                                    2 ___
                                                       1

 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                       Chapter 7
                                           Chapter 9
                                          
                                          ✔ Chapter 11. Check all that apply:
      A debtor who is a “small business
      debtor” must check the first sub-                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                         affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                        recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                         income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                           11 U.S.C. § 1116(1)(B).
      check the second sub-box.                           ✔ The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                          
                                                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                              Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                              statement of operations, cash-flow statement, and federal income tax return, or if
                                                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                           Chapter 12




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
             Case 9:20-bk-11208-MB                Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11                                        Desc
                                                  Main Document    Page 3 of 167
Debtor           Figueroa Mountain Brewing, LLC
                _______________________________________________________                      Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases        ✔ No
                                          
       filed by or against the debtor
       within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY

 10.   Are any bankruptcy cases           
                                          ✔ No
       pending or being filed by a
       business partner or an              Yes.    Debtor _____________________________________________ Relationship _________________________
       affiliate of the debtor?                     District _____________________________________________ When               __________________
       List all cases. If more than 1,                                                                                        MM / DD / YYYY
       attach a separate list.                      Case number, if known ________________________________



 11.   Why is the case filed in this      Check all that apply:
       district?                          ✔ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          
                                              immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                              district.

                                           A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

 12.   Does the debtor own or have        ✔ No
                                          
       possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                        Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                      It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard? _____________________________________________________________________

                                                      It needs to be physically secured or protected from the weather.

                                                      It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).

                                                      Other _______________________________________________________________________________



                                                   Where is the property?_____________________________________________________________________
                                                                             Number          Street

                                                                             ____________________________________________________________________

                                                                             _______________________________________         _______ ________________
                                                                             City                                            State ZIP Code


                                                   Is the property insured?

                                                      No
                                                      Yes. Insurance agency ____________________________________________________________________

                                                            Contact name     ____________________________________________________________________

                                                            Phone            ________________________________




               Statistical and administrative information




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
Case 9:20-bk-11208-MB   Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 4 of 167
           Case 9:20-bk-11208-MB                Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11                                        Desc
                                                Main Document    Page 5 of 167
Debtor
              Figueroa Mountain Brewing, LLC
              _______________________________________________________                     Case number (if known)_____________________________________
              Name




 18.   Signature of attorney
                                        8 /s/Christopher E. Prince
                                            _____________________________________________            Date         10/    05/2020
                                                                                                                 _________________
                                            Signature of attorney for debtor                                     MM     / DD / YYYY



                                             Christopher E. Prince
                                           _________________________________________________________________________________________________
                                           Printed name
                                             Lesnick Prince & Pappas LLP
                                           _________________________________________________________________________________________________
                                           Firm name
                                             315           W. Ninth St., Suite 705
                                           _________________________________________________________________________________________________
                                           Number     Street
                                             Los Angeles
                                           ____________________________________________________
                                                                                                            CA            90015
                                                                                                           ____________ ______________________________
                                           City                                                            State        ZIP Code

                                             (213) 493-6496
                                           ____________________________________
                                                                                                            cprince@lesnickprince.com
                                                                                                           __________________________________________
                                           Contact phone                                                   Email address



                                             183553                                                         CA
                                           ______________________________________________________ ____________
                                           Bar number                                             State




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 5
Case 9:20-bk-11208-MB   Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 6 of 167
Case 9:20-bk-11208-MB      Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11         Desc
                           Main Document    Page 7 of 167



                   UNANIMOUS CONSENT OF MANAGERS OF
                     FIGUEROA MOUNTAIN BREWING, LLC,
                  A CALIFORNIA LIMITED LIABILITY COMPANY
              AUTHORIZING FILING OF PETITION UNDER CHAPTER 11
                  OF THE UNITED STATES BANKRUPTCY CODE

         The undersigned, being all the managers of Figueroa Mountain Brewing,
  LLC, a California Limited Liability Company, (the “Company”), hereby takes the
  following actions and consent to the adoption of the below resolutions without a
  meeting or further notice, with reference to the following facts:

         1.     The Company’s only Managers are: Jaime Dietenhofer, an
  individual; and Judith Dietenhofer as Trustee of the James and Judith
  Dietenhofer Family Trust (collectively, the “Managers”).

         2.     The Managers are authorized to take the actions set forth in this
  document pursuant to the Company’s governing documents, including the First
  Amended and Restated Operating Agreement of Figueroa Mountain Brewing,
  LLC, as may have been amended from time to time, without the need for a
  meeting or notice.
         On behalf of the Company, the Managers duly authorize and enact the
  following, resolutions, effective immediately:

         IT IS HEREBY RESOLVED:

  Filing of Chapter 11 Bankruptcy Petition

         1.     That Jaime Dietenhofer, as Manager and CEO, is hereby
  authorized to determine, based upon subsequent events and advice of counsel,
  whether it is desirable and in the best interests of the Company, its creditors and
  other interested parties, that the Company file a petition for relief under the
  provisions of chapter 11 of Title 11, United States Code (the “Bankruptcy Code”).

         2.     That Jaime Dietenhofer, as Manager and CEO, is hereby
  authorized on behalf of and in the name of the Company to execute a bankruptcy
Case 9:20-bk-11208-MB      Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11            Desc
                           Main Document    Page 8 of 167



  petition and all related documents and papers on behalf of the Company in order
  to enable the Company to commence a chapter 11 bankruptcy case;

         3.     That Jaime Dietenhofer, as Manager and CEO, is hereby
  authorized and directed on behalf of and in the name of the Company to execute
  and file, and to cause counsel to the Company to prepare with the assistance of
  the Company, as appropriate all petitions, schedules, lists and other papers,
  documents and pleadings in connection with the Company’s bankruptcy case,
  and to take any and all action which the Managers, or either of them, deem
  necessary and proper after consultation with counsel, in connection with the
  Company’s bankruptcy case.         The filing of a bankruptcy petition shall not
  constitute an act to dissolve the Company.

  Retention of Professionals

         4.     That the Company retains the law firm Lesnick Prince & Pappas
  LLP (“LPP”) as general bankruptcy counsel for the Company for purposes of,
  among other things, preparing and filing the Company’s chapter 11 bankruptcy
  case, and, subject to Bankruptcy Court approval, representing the Company in its
  bankruptcy case, and for any other related matters that may be agreed upon in
  writing by either of the Managers and LPP.

  DIP Financing

         5.     That, in connection with the chapter 11 case, the Managers have
  determined, after consultation with its advisors, that it is desirable and in the best
  interests of the Company, its creditors and other parties in interest to obtain, and
  the Company will benefit under, a senior secured superpriority debtor-in-
  possession credit facility in an aggregate principal amount of up to
  approximately $1.4 million (the “Debtor-in-Possession Financing”), in such final
  amount and with such terms as the Managers may deem appropriate, subject to
  Bankruptcy Court approval.
Case 9:20-bk-11208-MB   Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 9 of 167
               Case 9:20-bk-11208-MB                    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11                                         Desc
                                                       Main Document    Page 10 of 167

      Fill in this information to identify the case:

                  Figueroa Mountain Brewing, LLC
      Debtor name __________________________________________________________________

                                              Central
      United States Bankruptcy Court for the: ______________________              CA
                                                                     District of _________
                                                                              (State)
                                                                                                                                           Check if this is an
      Case number (If known):   _________________________
                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                   12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete           Name, telephone number, and     Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code     email address of creditor       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                             contact                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff

1    Pacific HR                   Christina Nelson                           Payroll
     2028 Village Lane Suite #205 (805) 686-1522                             taxes/benefits                                                              $627,851.41
     Solvang CA 93463             cknelson@pachr.com

2
     Fauver, Large, Archblad & Spray       Michael Fauver                    Legal Services D
     LLP                                   MFauver@flasllp.com
     820 State St., 4th Fl.                                                                                                                              $541,816.46
     Santa Barbara, CA 93101
                                           (805) 966-7000

3    Saxco International, LLC      Steve Jackson                             Raw materials
     1855 Gateway Blvd., Suite 400 (925) 391-3200                                                                                                        $444,994.97
     Concord, CA 94520             stjackson@saxco.com

4
     Harry E. Hagen,                       (805) 568-2920                    Property
     Treasurer-Tax Collector                                                 Taxes
     P.O. Box 579                                                                                                                                         $395,628.40
     Santa Barbara CA 93102-0579

5    CA Dept. of Tax and Fee Admin. (800) 400-7115                           Sales Taxes
     P.O. Box 942879
                                                                                                                                                         $338,100.00
     Sacramento, CA 94279


6     Allan Teixeira                       805-310-3353                      Loan
      550 Thousand Hills Rd.                                                                                                                             $300,000.00
      Pismo Beach CA 93449
      Department of the Treasury           (202) 453-2000                    Taxes
7     1310 G Street NW Box 12
      Washington DC DC 20005                                                                                                                             $201,108.22



8
      Santa Maria Exchange Partners Marianne Emmerling                       Rent
      2925 Bristol St               marianne@westar1.com                                                                                                 $120,898.50
      Costa Mesa, CA 92626          714.241.0400



    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
               Case 9:20-bk-11208-MB                 Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11                                          Desc
                                                    Main Document    Page 11 of 167

    Debtor       Figueroa Mountain Brewing, LLC
                 _______________________________________________________                        Case number (if known)_____________________________________
                 Name




     Name of creditor and complete          Name, telephone number, and   Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor     (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                       debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                          professional           unliquidated,   total claim amount and deduction for value of
                                                                          services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                 Total claim, if    Deduction for       Unsecured
                                                                                                                 partially          value of            claim
                                                                                                                 secured            collateral or
                                                                                                                                    setoff


9
     Associated Winery System, Inc Marisa Flores
     7787 Bell Road                westcoast@prosperocorp.biz Machinery
                                   (707) 838-2812                                                                                                      $115,181.44
     Windsor CA 95492

10   Westside Anacapa                      Katie Hay
                                                                   Rent
     1244 6th Street                       805.699.7100
                                           khay@ccremanagement.com                                                                                      $110,104.81
     Santa Monica CA 90401

11 Johnson & Johnson                       Daniel Johnson                 Services               D
     680 Alamo Pintado Rd. Suite 102 805.688.4415
                                                                                                                                                       $100,499.54
     Solvang CA 93463
                                           daniel@vikingcpa.com

12   State Board of Equalization (916) 322-7261                           Taxes
     P.O. Box 942879                                                                                                                                   $84,532.53
     Sacramento CA 94279-7070

13   Ironbite Fabribactions                                               Construction
     2209 Willow Rd                                                       work                                                                         $80,732.64
     Arroyo Grande CA 93420

14   Opens, LLC                            Jon Carpenter
                                                                    Consulting
     1946 Lake Shore Ave                   jon@opensoconsulting.com                                                                                    $70,102.79
     Los Angeles CA 90039                  530.574.1061

15
     Ladera Property Managment Johan & Pamela            Rent
     P.O. Box 60653            Scharin & Mays                                                                                                          $63,800.00
     Santa Barbara CA 93160    laderaproperties805@gm
                               ail.com
16   Saarloos Properties, LLC                            Rent
     2822 Ballard Canyon        Harvey Saarloos
                                                                                                                                                       $61,081.28
                                harveysaarloos@gmail.com
     Solvang CA 93463
                                           562.619.5460

17   Ultimate Funding Solutions            (646) 774-3039                 Loan                   D
     483 Welch Road                                                                                                                                    $69,996.56
     Eolia, MO 63344

18
     Mechanics Bank                        (800) 797-6324
                                                                          PPP Loan
     PO Box 6010
                                                                                                                                                       $944,950.00
     Santa Maria, CA 93456

19   U.S. SBA                              (800) 659 2955                 EDIL Loan
     PO Box 3918                                                                                                                                      $150,000.00
     Portland, OR 97208-3918

20   Ahern Rentals                                                        Equipment
     PO Box 271390                                                        Rental                                                                       $57,485.67
     Las Vegas, NV 89127-1390




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                    page 2
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 12 of 167




   Buellton
          Case 9:20-bk-11208-MB                    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11                                       Desc
                                                  Main Document    Page 13 of 167



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
 Email Address

 CHRISTOPHER E. PRINCE (SBN 183553)
   cprince@lesnickprince.com
 MATTHEW A. LESNICK (SBN 177594)
   matt@lesnickprince.com
 DEBRA E. CARDARELLI (SBN 272087)
   dcardarelli@lesnickprince.com
 LESNICK PRINCE & PAPPAS LLP
 315 W. Ninth Street, Suite 705
 Los Angeles, CA 90015
 Telephone: (213) 493-6496
 Facsimile: (213) 493-6596


      Attorney for: Figueroa Mountain Brewing, LLC

                                        UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISIONDIVISION

 In re:
                                                                             CASE NO.:
 FIGUEROA MOUNTAIN BREWING, LLC
                                                                             ADVERSARY NO.:
                                                                             CHAPTER: 11
                                                             Debtor(s).



                                                                                   CORPORATE OWNERSHIP STATEMENT
                                                                                      PURSUANT TO FRBP 1007(a)(1)
                                                            Plaintiff(s),               and 7007.1, and LBR 1007-4



                                                                                                           [No hearing]
                                                         Defendant(s).



Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a
debtor in a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying
all its parent corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly
own 10% or more of any class of the corporation’s equity interest, or state that there are no entities to report. This
Corporate Ownership Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary
proceeding. A supplemental statement must promptly be filed upon any change in circumstances that renders this
Corporate Ownership Statement inaccurate.

I, (Printed name of attorney or declarant) Jaime Dietenhofer                                      , the undersigned in
the above-captioned case, hereby declare under penalty of perjury under the laws of the United States that the following
is true and correct:




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                 F 1007-4.CORP.OWNERSHIP.STMT
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 14 of 167
     Case 9:20-bk-11208-MB                        Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11                                                Desc
                                                 Main Document    Page 15 of 167
B2030 (Form 2030) (12/15)




                                       United States Bankruptcy Court
                                           CENTRAL DISTRICT OF CALIFORNIA
                                         _______________ District Of _______________


In re
              FIGUEROA MOUNTAIN BREWING, LLC
                                                                                                 Case No. ___________________

Debtor                                                                                                   11
                                                                                                 Chapter ____________________

                         DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.    Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
      named debtor(s) and that compensation paid to me within one year before the filing of the petition in
      bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
      contemplation of or in connection with the bankruptcy case is as follows:

      For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                                                                 6((
      Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . . . . . . . . $______________                     1(;7
                                                                                                                                                3$*(
      Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

2.    The source of the compensation paid to me was:

            ✔ Debtor                                  Other (specify)

3.    The source of compensation to be paid to me is:

            ✔ Debtor                                  Other (specify)

4.          ✔ I have not agreed to share the above-disclosed compensation with any other person unless they are
            members and associates of my law firm.

               I have agreed to share the above-disclosed compensation with a other person or persons who are not
            members or associates of my law firm. A copy of the agreement, together with a list of the names of the
            people sharing in the compensation, is attached.

5.    In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
      case, including:

      a.    Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to
            file a petition in bankruptcy;

      b.    Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

      c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
            hearings thereof;
     Case 9:20-bk-11208-MB                Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11                             Desc
                                         Main Document    Page 16 of 167
B2030 (Form 2030) (12/15)

      d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

      e.   [Other provisions as needed]
           RETAINER: On September 18, 2020, Debtor paid the Firm a $5,000 retainer for legal services
           (the "Initial Retainer"). On September 25, 2020, Debtor paid the Firm a $25,000 retainer (the
           "Second Retainer", collectively, the "Retainer"). On October 5, 2020, the Firm drew $30,000 from
           the Retainer as payment for services rendered pre-petition.
           COMPENSATION: Pre-petition, the Firm agreed to accept compensation for its services at its
           customary hourly rates payable from the Retainer prior to the filing of the petition. Post-petition,
           the Firm has agreed to be paid in accordance with procedures established by the Bankruptcy
           Court and United States Trustee Guidelines.




6.    By agreement with the debtor(s), the above-disclosed fee does not include the following services:
      The Firm has not agreed to advise Debtor in legal specialty areas outside of bankruptcy and
      insolvency and will not render legal services in such other specialized areas, including, without
      limitation, tax, insurance, securities, labor, corporate compliance or real estate.




                                                       CERTIFICATION

               I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
            me for representation of the debtor(s) in this bankruptcy proceeding.

             10/05/2020
            ______________________              /s/Christopher E. Prince
            Date                                     Signature of Attorney

                                                 Lesnick Prince & Pappas LLP
                                                     Name of law firm
9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11
                   Main Document    Page 17 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 18 of 167




                              101 Rolloffs & Recycling Services
                              PO Box 290
                              Los Olivos, CA 93441


                              3D Fire Protection
                              PO Box 1389
                              Santa Ynez, CA 93460


                              47 Hops LLC
                              PO Box 10747
                              Yakima, WA 98909


                              4imprint Inc
                              PO Box 320
                              Oshkosh, WI 54901


                              71-73
                              45 Industrial Way
                              Buellton, CA 93427


                              805 Signs
                              84 Industrial Way
                              Buellton, CA 93427


                              A & A Pump & Well Service
                              123 Industrial Way
                              Buellton, CA 93427


                              A Plus Constructors, Inc
                              1595 Burnt Rock Way
                              Templeton, CA 93465
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 19 of 167




                              A Plus Signs
                              4270 N Brawley Ave
                              Fresno, CA 93722


                              ASAP
                              PO Box 604
                              Santa Ynez, CA 93460


                              AA Label Inc
                              6958 Sierra Ct
                              Dublin, CA 94568


                              Abalone Coast Analytical Inc
                              141 Suburban Rd Ste C-1
                              San Luis Obispo, CA 93401


                              ACME Construction Supply
                              15020 Desmand Rd
                              La Mirada, CA 90638-5735


                              ACT LEGALLY
                              PO 254491
                              Sacramento, CA 95865


                              ADCO Manufacturing
                              2170 Academy Ave
                              Sanger, CA 93657


                              ADT
                              759 Ward Drive
                              Santa Barbara, CA 93111
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 20 of 167




                              Advance Cable Systems
                              3024-C De La Vina
                              Santa Barbara, CA 93105


                              Advance Design in Asphalt by Hayes & Sons
                              828 Calimex Road
                              Nipomo, CA 93444


                              Advertising Art Studios Inc
                              4120 N Calhoun Rd
                              Suite # 200
                              Brookfield, WI 53005


                              Agility
                              21906 Arnold Center Rd
                              Carson, CA 90810


                              AGS Publications
                              PO Box 1149
                              Crowley, TX 76036


                              Ahern Rentals
                              PO Box 271390
                              Las Vegas, NV 89127-1390


                              AIR Testing Services
                              2472 Eastman Ave #34
                              Ventura, CA 93003


                              AJAX/Santa Barbara
                              401 E Montecito Street
                              Santa Barbara, CA 93101
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 21 of 167




                              AJS & Associates Inc
                              200 Industrial Drive
                              Random Lake, WI 53075


                              Albertson's LLC
                              222 E Highway 246
                              Buellton, CA 93427


                              Alejandro Uribe Rico
                              606 Alamo Pintado
                              Solvang, CA 93463


                              ALL CRYO
                              21500 Sharp Rd
                              Montgomery, TX 77356


                              Allan C Teixeira
                              550 Thousand Hills Rd
                              Pismo Beach, CA 93449


                              Allied Central Coast
                              PO Box 842685
                              Los Angeles, CA 90084


                              Allstar Heating & Air Conditioning
                              47 Industrial Way
                              Buellton, CA 93427


                              Alpha Fire Corp
                              650 Sweeney Lane
                              San Luis Obispo, CA 93401
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 22 of 167




                              Alpha Inc
                              3350 Liberty SQ Pkwy
                              Turlock, CA 95381


                              Alpha Omega
                              4910 Edna Rd
                              San Luis Obispo, CA 93401


                              Alta Imaging Supplies
                              126 South Broadway Street
                              Suite # 112
                              Checotah, OK 74426


                              Alvarado Street Brewery
                              1315 Dayton St #E
                              Salinas, CA 93901


                              AmericaGas
                              912 W Betteravia Road
                              Santa Maria, CA 93455


                              American Brewers Guild
                              1001 Maple St
                              Salisbury, VT 5769


                              American Express
                              PO Box 0001
                              Los Angeles, CA 90096-8000


                              American Star Trailways
                              791 Price Street #204
                              Pismo Beach, CA 93449
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 23 of 167




                              Ames Roofing Inc
                              1825 Olive Dr
                              Santa Maria, CA 93454


                              AMESALI
                              1001 Maple St
                              Salisbury, VT 05769


                              Amoretti
                              451 Lombard Street
                              Oxnard, CA 93030


                              Anderson Brothers Design & Supply
                              212 Main Street
                              Seal Beach, CA 90740


                              ANTBUEL001
                              388 Park St
                              Buellton, CA 93427


                              Anton Paar Usa Inc
                              10215 Timber Ridge Dr
                              Ashland, VA 23005


                              Apex Auto Glass
                              1020 W Betteravia Rd # A
                              Santa Maria, CA 93455


                              Applied Industrial Technologies - CA LLC
                              1010 W Betteravia Rd
                              Santa Maria, CA 93455
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 24 of 167




                              Aramark Uniform Services
                              2680 Palumbo Drive
                              Lexington, KY 40509


                              Argo Logistics Group
                              PO Box 867
                              Capitola, GA 95010


                              Arizona Department of Liquor
                              800 W Washington St #5
                              Phoenix, AZ 85007


                              Arizona Department of Revenue
                              1600 West Monroe Street,
                              Phoenix, AZ 85007


                              Armadillo Insight
                              818 S 9th St
                              Mount Vernon, WA 98274-4014


                              ASCAP
                              PO BOX 331608
                              Nashville, TN 37203-7515


                              Ascendant Spirits Inc
                              118 Calle Bello
                              Santa Barbara, CA 93108


                              Associated Winery System Inc
                              7787 Bell Road
                              Windsor, CA 95492
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 25 of 167




                              Astro Packaging
                              1300 N Jefferson St
                              Anaheim, CA 92807


                              Atascadero Glass
                              8730 El Camino Real
                              Atascadero, CA 93422


                              Atradius Collections Inc
                              3500 Lacey Rd Ste 220
                              Downers Grove, IL 60515


                              Authentic Leather Patch Company LLC
                              85 Industrial Way Suite C
                              Buellton, CA 93463


                              Baker's Table
                              3563 Numancia St Ste 104
                              Santa Ynez, CA 93460


                              Ball Rig Welding LLC
                              68 Stuart Ct
                              Oroville CA 95965


                              Bank of America
                              PO Box 15019
                              Wilmington, DE 19886-5019


                              Bank of America - Visa
                              PO Box 15019
                              Wilmington, DE 19886-5019
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 26 of 167




                              Bates Concrete Construction
                              213 Willow Drive
                              Solvang, CA 93463


                              Battaglia Commercial Real State
                              2901 Grand Ave Suite D
                              Los Olivos, CA 93441


                              Bay Alarm
                              PO Box 7137
                              San Francisco, CA 94120-7137


                              BC Industrial Services
                              2220 Eastman Ave #112
                              Ventura, CA 93003


                              BC Pump Sales & Service Inc
                              PO Box 6655
                              Santa Maria, CA 93456-6655


                              Beall Insurance Services
                              130 W Vine Street
                              Redlands, CA 92373


                              Bear Market Riot, LLC
                              3013 Park St
                              Paso Robles, CA 93446


                              Bedford Scrap Metal
                              1940 W Betteravia Road
                              Santa Maria, CA 93455
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 27 of 167




                              Bee Safe Lock & Key
                              906 S Broadway
                              Santa Maria, CA 93427


                              Berry Man Inc
                              205 West Montencito
                              Santa Barbara, CA 93101


                              Best Label Company Inc
                              2900 Faber Street
                              Union City, CA 94587


                              Beverage Wise LLC
                              PO Box 645
                              Solvang, CA 93464


                              Big I's Sheet Metal and Welding
                              817 Marilla Ave
                              Santa Barbara, CA 93101


                              Big Red Crane Company
                              162 Baldwin Rd
                              Ojai, California 93023


                              Birko Corporation
                              9152 Yosemite St
                              Henderson, CO 80640


                              Blaze Builders Inc
                              11617 Cardelina Lane
                              Atascadero, CA 93422
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 28 of 167




                              BlazerPR
                              808 State Street at El Paseo
                              Santa Barbara, CA 93101


                              Blue Shield of CA
                              234 Cross St
                              Woodland, CA 95695-4600


                              BMI
                              10 Music Square East
                              Nashville, TN 37203-4399


                              Boelter
                              4650 N Port Washington Rd
                              Washington Bldg 2nd Floor
                              Milwaukee, WI 53212-1059


                              Bonicomm
                              Via Guareschi 5
                              Basilicanova 43022
                              Italy


                              Boo Scarpati
                              PO Box 288
                              Los Olivos, CA 93441


                              Bottenfield Construction
                              24832 Apple St
                              New Hall, CA 91321


                              BrauKon GmbH
                              Gewerbering 3
                              83370, Seeon
                              Germany
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 29 of 167




                              Braun & Associates Inc
                              PO Box 2004
                              Buellton, CA 91189-1125


                              Brax Process and Pump Equipment
                              2115 Hellman Ave Unit H
                              Ontario, CA 91761


                              Breakside Brewery, LLC
                              5821 SE International Way
                              Milwaukie, OR 97222


                              Brewers Association
                              736 Pearl St.
                              Boulder, CO 80302


                              Brewers Supply Group
                              PO Box 74769
                              Chicago, IL 60694-4769


                              Brewers/Importers
                              1415 L Street
                              Sacramento, CA 95814


                              Brewery REX
                              600 West Knepp Ave
                              Fullerton, CA 92832


                              Brewery Outfitters
                              828 SE Ash St Unit A
                              Portland, OR 97214
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 30 of 167




                              Brewing Science Institute
                              779 Gold Hill Pl S
                              Woodland Park, CO 80863


                              Brothers Glass
                              1230 Mission Dr
                              Solvang, CA 93463


                              Buellton Auto Parts
                              613 Avenue of Flags
                              Buellton, CA 93427


                              Buellton Chamber of Commerce
                              PO Box 231
                              Buellton, CA 93427


                              Buellton Garage Inc
                              320 Central Avenue
                              Buellton, CA 93427


                              Buellton Medical Clinic
                              195 W. Hwy 246
                              Buellton, CA 93427


                              C J Strand Properties
                              1411 Marsh Street
                              San Luis Obispo, CA 93401


                              CA Department of Public Health
                              PO Box 997435 MS 7602
                              Sacramento, CA 95899-7435
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 31 of 167




                              CA State Disbursement Unit
                              PO Box 989067
                              West Sacramento, CA 95798


                              Cal Coast Irrigation
                              180 Industrial Way #B
                              Buellton, CA 93427


                              CAL-THERM INC
                              5595 Daniels St
                              Suite F
                              Chino, CA 91710


                              California Craft Brewers Association
                              555 Capitol Mall St #1275
                              Sacramento, CA 95814


                              California Secretary of State
                              PO Box 944260
                              Sacramento, CA 94244-2600


                              CalRecycle
                              PO Box 4025
                              Sacramento, CA 95812-4025


                              Capital Corrugated & Carton
                              8333 24th Ave
                              Sacramento, CA 95826


                              Central Coast Brewers Guild
                              PO Box 1445
                              San Luis Obispo, CA 93406
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 32 of 167




                              Central Coast Brewing
                              1422 Monterey St Ste #B100
                              San Luis Obispo, CA 93401


                              Central Coast Distribution
                              815 South Blosser Road
                              Santa Maria, CA 93458


                              Central Coast Heating & Air
                              623 Barberry Way
                              Nipomo, CA 93444


                              Central States Equipment & Service
                              2700 Partnership Blvd
                              Springfield, MO 65803


                              CenturyLink
                              PO Box 910182
                              Denver, CO 80291-0182


                              CES
                              1036 West Taft Ave #150
                              Orange, CA 92865


                              Chamber of Santa Barbara Region
                              104 W. Anapamu Street Suite A
                              Santa Barbara, CA 93101


                              Chambers and Chambers
                              2140 Palou Ave
                              San Francisco, CA 94124
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 33 of 167




                              Chapman
                              123 N Cypress St
                              Orange, CA 92866


                              Chase
                              PO Box 94014
                              Palatine, IL 60094-4014


                              Chef Tacos
                              1117 N Creston St
                              Santa Maria, CA 93458


                              Chemsearch
                              23261 Network Place
                              Chicago, IL 60673-1232


                              China Container Line
                              10350 Heritage Park Drive
                              Santa Fe Springs, CA 90670


                              CIP
                              91 E Second St
                              Buellton, CA 93427


                              CITIG INC
                              347 Chapala St
                              Santa Barbara, CA 93101


                              City of Buellton
                              PO Box 1819
                              Buellton, CA 93427
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 34 of 167




                              City of Santa Barbara
                              PO Box 1990
                              Santa Barbara, CA 93102-1990


                              City of Santa Barbara Cashiering
                              PO Box 1990
                              Santa Barbara, CA 93102-1990


                              City of Santa Barbara Planning Division
                              PO Box 1990
                              Santa Barbara, CA 93102-1990


                              City of Santa Maria
                              PO Box 140548
                              Irving, TX 75014-0548


                              City of Solvang
                              1644 Oak Street
                              Solvang, CA 93463


                              Classic Party Rentals-SY
                              55 Industrial Way
                              Buellton, CA 93427


                              Clay's Septic & Jetting Inc
                              867 Guadalupe Street
                              Guadalupe, CA 93434


                              ClearPath GPS
                              3463 State Street
                              Santa Barbara, CA 93105
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 35 of 167




                              CLN Worldwide LLC
                              8530 Steele Creek Place Drive
                              Charlotte, NC 28273


                              Coast Engineering & Survey Inc
                              560 Left Street
                              San Luis Obispo, CA 93401


                              Coast Fluid-Aire Inc
                              547 West Betteravia Rd # G
                              Santa Maria, CA 93455


                              Coast Hills Credit Union
                              125 N Moorpark Rd
                              Thousand Oaks, CA 91360


                              Coast Winery Sytems
                              PO 3582
                              Sequim, WA 98382


                              Coastal Byproducts
                              133 E De La Guerra St
                              Santa Barbara, CA 93101


                              Coastal Valleys Roofing
                              436 Gay Dr
                              Buellton, CA 93427


                              Colgate Carpet & Upholster
                              360 Terrace Court
                              Buellton, CA 93427
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 36 of 167




                              Comcast
                              PO Box 34744
                              Seattle, CA 98124-1744


                              Commercial Energy of Montana
                              P.O. Box 15040
                              Sacramento, CA 95851


                              CompuVision
                              1421 State St Suite F
                              Santa Barbara, CA 93101


                              CONSANT
                              707 Cathedral Pointe Lane
                              Santa Barbara, CA 93111


                              ConsciousKombucha
                              707 Cathedral Pointe Lane
                              Santa Barbara, CA 93111


                              Country Malt
                              PO Box 51602
                              Los Angeles, CA 90051-5902


                              County of Sanitation Company
                              PO Box 950
                              Ventura, CA 93002


                              County of Santa Barbara Planning and Development
                              123 E Anapamu St
                              Santa Barbara, CA 93101-2058
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11    Desc
                        Main Document    Page 37 of 167




                              County of Santa Barbara Public
                              123 E Anapamu St.
                              Santa Barbara, CA 93101


                              County of SB Environmental Health Services
                              2125 S Centerpointe Parkway #333
                              Santa Maria, CA 93455


                              Cowdog Custom Metalworks
                              PO Box 741
                              Solvang, CA 93464


                              COX Business
                              PO Box 79172
                              Phoenix, AZ 85062-9172


                              Cozzini Bros Inc
                              350 Howard Ave
                              Des Plaines, IL 600181908


                              CPC LTD
                              18 Pepin St Unit #A-2
                              West Warwick, RI 02893


                              Craft Beer & Brewing
                              214 S College Ave
                              Fort Collins, AZ 80524


                              Crosby Hops
                              18564 Arbord Grove
                              Woodburn, CA 97071
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 38 of 167




                              Custom Breweries Inc
                              8444 Aitken Road Unit #B
                              Chilliwack, BC V2R3W8
                              Canada


                              Custom Hardware Inc
                              82 Industrial Way
                              Buellton, CA 93427


                              Cyber Copy
                              621 Via Alondra St
                              Camarillo, CA 93012


                              D Volk Wines
                              3160 Glengary Road
                              Santa Ynez, CA 93460


                              Dahl Air Conditioning
                              85 Industrial Way Suite # H
                              Buellton, CA 93427


                              DANSANT001
                              419 Central Ave
                              Buellton, CA 93427


                              DAVBUEL
                              340 Valley Dairy Rd.
                              Buellton, CA 93427


                              Davmar
                              1775 Callens Rd
                              Ventura, CA 930035610
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 39 of 167




                              DAVORCU
                              777 Arroyo Way
                              Orcutt, CA 93455


                              Department of Alcohol Beverage Control
                              3927 Lennane Drive Ste 100
                              Sacramento, CA 95834


                              Department of Motor Vehicles
                              2415 1st Ave.
                              Mail Station F101
                              Sacramento, CA 95818-2606


                              Department of the Treasury
                              10067 Bellefontaine Road
                              St Louis, MO 63137


                              Department of the Treasury
                              1310 G Street NW Box 12
                              Washington, DC 20005


                              Diaz Automotive & Tires
                              141 E Highway 246
                              Buellton, CA 93427


                              DirecTV
                              PO Box 60036
                              Los Angeles, CA 90060


                              DMHA Architecture+Interior Design
                              1 N Cesar Chavez
                              Santa Barbara, CA 93103
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 40 of 167




                              Docuproducts
                              PO Box 660831
                              Dallas, TX 75266-0831


                              DPM Plumbing
                              PO Box 1353
                              Santa Ynez, CA 93460


                              Draft Beer Maintenance
                              13751 Yellowtone Dr
                              Santa Ana, CA 92705


                              Draft Magazine
                              600 University St Suite 2328
                              Seattle, WA 98101


                              Draughtsmen Aleworks
                              53 Santa Felicia
                              Goleta, CA 93117


                              DRINKTANKS
                              40 SW Century Drive
                              Suite 100
                              Bend, OR 97702


                              Drown Consulting LLC
                              11503 Spruce Run Drive
                              San Diego, CA 92131


                              Durbiano Fire Protection
                              PO Box 147
                              Santa Barbara, CA 93102-0147
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 41 of 167




                              Eastman Company
                              23 W Prade St
                              Santa Barbara, CA 93105


                              Eco Air Refrigeration
                              PO Box 1628
                              Pismo Beach, CA 93448


                              Ecolab
                              PO Box 100512
                              Pasadena, CA 91189-0512


                              Ecolab Food Specialist Inc
                              24198 Network Place
                              Chicago, IL 60673-1241


                              Ecolab Pest Elim Div
                              26252 Network Place
                              Chicago, IL 60673-1262


                              Edison So Cal
                              PO Box 600
                              Rosemead, CA 91771-0001


                              Edna's Bakery
                              390 Buckly Road #F
                              San Luis Obispo, CA 93401


                              Effele
                              719 2nd Ave 1075
                              Seattle, WA 98104
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 42 of 167




                              El Rancho Marketplace
                              555 Five Cities Dr
                              Pismo Beach, CA 93449


                              Electric Motor Works
                              PO Box 3349
                              Bakersfield, CA 93305


                              Elite Party Rentals
                              209 W Hwy 246
                              Buellton, CA 93427


                              Elverhoj Museum
                              1624 Elverhoy Way
                              Solvang, CA 93463


                              Empire Electrical Solutions Inc
                              3904-7 Broad St Ste 416
                              San Luis Obispo, CA 93401


                              Employment Development Department
                              PO Box 826880, MIC 83
                              Sacramento, CA 94280-0001


                              Enegren
                              444 Zachary St Unit 120
                              Moorpark, CA 93021


                              Engineered Brew
                              1658 N Milwaukee Ave
                              Suite #264
                              Chicago, IL 60647
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 43 of 167




                              England Logistics
                              PO Box 953776
                              St Louis, MO 63195-3776


                              Environmental Agricultural
                              853 Corporation St
                              Santa Paula, CA 93060


                              Epic Wines
                              2160 41st Ave Suite #13
                              Capitola, CA 95010


                              EPPIG Brewing
                              3052 El Cajon Blvd Suite # C
                              San Diego, CA 92104


                              Equine Water USA
                              PO Box 61815
                              Santa Barbara, CA 93160


                              Equipure Water USA
                              PO Box 1448
                              Santa Ynez, CA 93460


                              Ernest Packaging Solutions
                              2825 South Ernest Suite #103
                              Fresno, CA 93706


                              Ethnic Breads
                              137 Aero Camino
                              Goleta, CA 93117
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 44 of 167




                              Evergreen
                              417 Zink Ave
                              Santa Barbara, CA 93111


                              Ex Voto Chocolates and Confections
                              7278 Mesa Dr
                              Ventura, CA 93003


                              F H Pumps, Inc
                              4741 Ortega St
                              Ventura, CA 93003


                              Fableist Wine Company
                              3005 A Limestone
                              Paso Robles, CA 93446


                              Fastenal
                              PO Box 978
                              Winona, MN 55987-0978


                              Fauver-Large -Archbald -Spray
                              820 State St Fourth Floor
                              Santa Barbara, CA 93101


                              FedEx
                              PO Box 21415
                              Pasadena, CA 91185-1415


                              FEMA Flood Payments
                              PO Box 790348
                              St Louis, MO 63179-0348
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11    Desc
                        Main Document    Page 45 of 167




                              Figueroa Mountain Brewing Co. Westlake Village
                              6729 N. Palm Ave #200
                              Fresno, CA 93704


                              Figueroa Mountain Productions
                              6729 N Palm Avenue Suite 200
                              Fresno, CA 93704


                              Financial Indemnity Company
                              8360 LBJ Freeway
                              Dallas, CA 75243


                              Firebolt Group Inc
                              28059 Center Oaks Ct
                              Wixom, MI 48393


                              Firestone Walker Brewing Co
                              620 McMurray Rd
                              Buellton, CA 93427


                              Five Star Chemicals & Supply Inc
                              4915 E 52nd Ave
                              Commerce City, CO 80022


                              Flying Goat Cellars
                              PO Box 565
                              Lompoc, CA 93438


                              FME Arroyo Grande (Avenida Caballo)
                              6729 N Palm Ste #200
                              Fresno, CA 93704
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 46 of 167




                              Foods Co
                              2508 Castlerock Ln
                              Santa Maria, CA 93455


                              Ford Credit
                              PO Box 552679
                              Detroit, MI 48255-2679


                              Franchise Tax Board
                              PO Box 942857
                              Sacramento, CA 94257-0631


                              Frontier Communications
                              PO Box 740407
                              Cincinnati, OH 45274-0407


                              Frontline Construction & Fencing
                              PO Box 1448
                              Arroyo Grande, CA 93421


                              Fruition Construction LLC
                              3865 N Hwy 16
                              Denver, CO 28037


                              Galco
                              26010 Pinehurst
                              Madison Heights, MI 48071


                              Geemacher LLC
                              31 Robison Street
                              Pottstown, PA 19464
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 47 of 167




                              GEO Solutions
                              220 High Street
                              San Luis Obispo, CA 93401


                              Global Silicones Inc
                              49 Industrial Way
                              Buellton, CA 93427


                              GLS
                              PO Box 1907
                              San Ramon, CA 94583


                              Grainger
                              Dept 878664903
                              Palatine, IL 60038-0001


                              Grandstand
                              PO Box 3497
                              Wichita, KS 67201-3497


                              Graphic Packaging International
                              PO Box 404170
                              Atlanta, GA 30384-4170


                              Gray Lift Inc
                              PO Box 2808
                              Fresno, CA 93745


                              Great America Financial Services
                              PO Box 660831
                              Dallas, TX 75266-0831
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 48 of 167




                              Great Brewers/L Knife Distribution
                              7825 Trade Street Suite 110B
                              San Diego, CA 92121


                              Green Cheek Beer Co
                              2294 N Batavia St Unit C
                              Orange, CA 92865


                              Griffin Publishing
                              3868 Pueblo Ave
                              Santa Barbara, CA 93110


                              GRW Equipment
                              3415 Alken Street
                              Bakersfield, CA 93308


                              GS1 US Inc
                              PO Box 71-3034
                              Columbus, OH 43271-3034


                              GSO
                              PO Box 1907
                              San Ramon, CA 94583


                              Guy L Warden & Sons
                              16626 Parkside Ave
                              Cerritos, CA 907031832


                              HYH International
                              9107 NW 105th Way
                              Medley, FL 33178
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 49 of 167




                              HACCHIC
                              2207 Collections Center Drive
                              Chicago, IL 60693


                              Halverson Northwest Law Group PC
                              PO Box 22550
                              Yakima, WA 98907


                              Hansen Advertising
                              PO Box 331
                              Avila Beach, CA 93424


                              Harbor Distributing LLC
                              PO Box 842685
                              Los Angeles, CA 90084-2685


                              Harry E. Hagen Treasurer-Tax Collector
                              PO Box 579
                              Santa Barbara, CA 93102-0579


                              Harry Poor
                              47 Industrial Way
                              Buellton, CA 93427


                              Hartford Fire Insurance
                              PO Box 731178
                              Dallas, CA 75373-1178


                              Hartford Fire Insurance Company
                              PO Box 731178
                              Dallas, CA 75373-1178
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 50 of 167




                              Helena Avenue Bakery
                              218 Helena Avenue
                              Santa Barbara, CA 93101


                              Herc Rentals
                              PO Box 936257
                              Atlanta, GA 31193-6257


                              Hippy Pop Inc
                              2112 Mountain Ave
                              Santa Barbara, CA 93101


                              Hogs & Hops
                              210 E 3rd St Unit #A
                              Long Beach, CA 90802


                              Home Depot At-Home Svc
                              9206 Bond St
                              Overland Park, KS 66214-1727


                              Hopsteiner Inc
                              655 Maddison Ave
                              New York, NY 10065-8078


                              Hygiena
                              1801 W Olympic Blvd
                              Pasadena, CA 91199


                              Hyle Engineering Co Inc
                              18818 Wyandotte St
                              Reseda, CA 91335
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 51 of 167




                              I Grind Design
                              PO Box 288
                              Los Olivos, CA 93441


                              ID Technology
                              PO Box 73419
                              Cleveland, OH 44193


                              Image Source Ventura
                              4532 Telephone Road
                              Ventura, CA 93003


                              Impulse Advance Communications
                              6144 Calle Real Suite #200
                              Goleta, CA 93117


                              Indie Hops
                              2505 SE 11th Ave Suite # 311
                              Portland, Oregon 97202


                              Indigo Bay Inc
                              1048 Stonybrook Dr
                              Napa, CA 94558


                              Industrial Medical Group of Santa Maria
                              3070 Skyway Dr Ste # 106
                              Santa Maria, CA 93455


                              Ingersoll Rand
                              6291 Burnham Avenue
                              Buena Park, CA 90621
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 52 of 167




                              Inklings Printing Co
                              1693 Mission Dr
                              Solvang, CA 93463


                              Inside the Santa Ynez Valley Magazine
                              PO Box 227
                              Los Olivos, CA 93441


                              Insomniac Computer Services
                              516 N Sixth St
                              Lompoc, CA 93436


                              Inspired Emotion
                              PO Box 273
                              Solvang, CA 93464


                              Invisible Sentinel Inc
                              3711 Market Street # 910
                              Philadelphia, PA 19104


                              IRi
                              150 N Clinton Street
                              Chicago, IL 60661-1416


                              Ironbite Fabrications
                              2209 Willow Rd
                              Arroyo Grande, CA 93420


                              Island Brewing Company
                              5049 Sixth Street
                              Buellton, CA 93013
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 53 of 167




                              Island Daze Inc
                              1064 NW 3rd St
                              Hallandale Beach, FL 33009


                              J & S Plumbing
                              PO Box 635
                              Buellton, CA 93427


                              J North Productions LLC
                              222 East Canon Perdido
                              Santa Barbara, CA 93101


                              J&L Wines
                              PO Box 2399
                              Paso Robles, CA 93446-2399


                              Jaffurs Wine
                              819 E. Montecito St.
                              Santa Barbara, CA 93103


                              Jakes Plumbing
                              110 Saint Albans Pl
                              Goleta, CA 93117


                              JAKSIMI
                              2114 Hawk St
                              Simi Valley, CA 93065


                              JASCAMA
                              484 Paseo del Valle
                              Camarillo, CA 93010
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 54 of 167




                              JDRF One Walk
                              811 Wilshire Boulevard Ste 1600
                              Los Angeles, CA 90017


                              JEFSOLV01
                              2941 Stadium Drive
                              Solvang, CA 936463


                              JENELSE
                              858 Penn St
                              El Segundo, CA 90245


                              JL Wines
                              1850 Ramada Dr # 3
                              Paso Robles, CA 93446


                              Johnson & Johnson
                              680 Alamo Pintado Rd Suite 102
                              Solvang, CA 93463


                              Johnson Excavation
                              PO Box 987
                              Santa Ynez, CA 93460


                              Jonathan Carpenter/Openso LLC
                              1946 Lake Shore Ave
                              Los Angeles, CA 90039


                              JOO'R'S Welding & Metal
                              10600 Dawson Canyon Road
                              Corona, CA 92883
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 55 of 167




                              Jordano's #04 #06 #01
                              550 South Patterson Ave
                              Santa Barbara, CA 93111


                              Joseph Construction and Consulting Inc
                              PO Box 1410
                              Nipomo, CA 93444


                              Jump on the Bus
                              4460 Foothill Road
                              Carpinteria, CA 93103


                              Kathinka Engineering
                              1402 Laporte Ave Fort
                              Collins, CO 80521


                              Keg Kraft
                              PO Box 912926
                              Denver, CO 80291-2392


                              KEVBUEL
                              23 W Mission Unit C
                              Buellton, CA 93101


                              Kevin Sutter Vendor
                              PO Box 498
                              Los Alamos, CA 93440


                              Key Industrial
                              997 Enterprise Way
                              Napa, CA 94558
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 56 of 167




                              King Harbor Brewing Company
                              2907 182nd St
                              Redondo Beach, CA 90278


                              Knight Broadcasting Inc
                              1101 S Broadway
                              Santa Maria, CA 93454


                              Kohner Mann & Kailas
                              4650 N Port Washington Rd # 6
                              Milwaukee, WI 53212


                              Kotis Design
                              2101 N 34th St Suite # 200
                              Seattle, WA 98103


                              KRILOS
                              PO Box 102
                              Los Alamos, CA 93440


                              KTI Industrial
                              3605 Lakewood Drive
                              Waterford, CA 48329


                              Labels Ect
                              PO Box 2701
                              Conroe, TX 77305


                              Ladera Property Management
                              PO Box 60653
                              Santa Barbara, CA 93160
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 57 of 167




                              Landbridge Logistics Ltd
                              PO Box 34073 RPO Clover Square
                              Surrey, BC V3S 8C4
                              Canada


                              Landsberg
                              660 N. Twin Oaks Valley Road
                              San Marcos, CA 92069


                              Latitude34
                              5662 Calle Real, #221
                              Goleta, CA 93117


                              Law Office of Jeffrey L Goss
                              1025 Granville Avenue, #6
                              Los Angeles, CA 90049


                              Lee and Neal
                              PO Box 4127
                              Santa Barbara, CA 93140


                              Lee Central Coast Newspapers
                              PO Box 742548
                              Cincinnati, OH 45274-2548


                              Legacy Athletic
                              300 Fame Ave
                              Hanover, PA 17331


                              Leonard Custom Works
                              84 Industrial Way Suite A
                              Buellton, CA 93427
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 58 of 167




                              Lesnick Prince & Pappas LLP
                              315 West Ninth Street Suite 705
                              Los Angeles, CA 90015


                              Libertine Brewing Company
                              PO Box 3260
                              San Luis Obispo, CA 93403


                              LiliPad Solutions
                              3109 W Dr Martin Luther King Jr Blv
                              Suite 200
                              Tampa, FL 33607


                              Loomis Tank Center
                              PO Box 910
                              Arroyo Grande, CA 93421


                              Los Arroyos
                              PO Box 246
                              Solvang, CA 93463


                              Los Olivos Chamber of Commerce
                              PO Box 280
                              Los Olivos, CA 93441


                              Los Olivos Elementary School
                              2540 Alamo Pintado
                              Los Olivos, CA 93441


                              Los Padres Forest Association
                              6755 Hollister Ave
                              Goleta, CA 93117
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 59 of 167




                              Low H2O
                              1431 East Dena Way
                              Santa Maria, CA 93454


                              Loyalty Chemicals
                              9831 Irvine Center Drive
                              Irvine, CA 92618


                              Lucky Penny
                              218 Helena St
                              Santa Barbara, CA 93101


                              Ludlow Street Vineyards LLC
                              PO Box 727
                              Los Olivos, CA 93441


                              LYCAN Protection Specialist
                              343 Vernon Dr
                              Upland, CA 91786


                              LYKKEN
                              1441 Crown Circle
                              Lompoc, CA 93436


                              M & M Restaurant Supply
                              1235 W McCoy Ln Suite B
                              Santa Maria, CA 93455


                              Madison Chemical Co Inc
                              3141 Clifty Drive
                              Madison, IN 47250
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 60 of 167




                              Madland Toyota
                              4485 Buck Owens Blvd
                              Bakersfield, CA 93308


                              Mamacitas Burritos LLC
                              224 Helena Ave # B
                              Santa Barbara, CA 93101


                              MarBorg Industries
                              PO Box 4127
                              Santa Barbara, CA 93140


                              Margerum Wine Co
                              PO Box 824
                              Los Olivos, CA 93441


                              Matheson Tri-Gas Inc
                              423 W Betteravia Rd
                              Santa Maria, CA 93455


                              McCall Construction
                              PO Box 1138
                              Pismo Beach, CA 93448


                              McClellan's Equipment Sanitation
                              PO Box 415
                              Goleta, CA 93116


                              ME N EDS Pizzerias
                              6729 N Palm Ave Ste 200
                              Fresno, CA 93704
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 61 of 167




                              Melville Vineyards & Winery
                              5185 East Highway 246
                              Lompoc, CA 93436


                              Mendeleyev Allan-Blitz
                              101 Mesa Lane
                              Santa Barbara, CA 93109


                              Michigan Hop Alliance LLC
                              51960 W 12 Mile Rd
                              Wixom, MI 48393


                              Micro Matic USA LLC
                              Dept CH 19573
                              Palatine, IL 60055-9573


                              Microsoft 6041
                              1436 Aarhus Dr
                              Solvang, CA 93463


                              Microstar Keg Management
                              PO Box 912392
                              Denver, CO 80291-2392


                              Mid Coast Glass Company
                              913 North H ST
                              Lompoc, CA 93438


                              Mid-Coast Fire Protection Inc
                              5507 Traffic Way
                              Atascadero, CA 93422
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 62 of 167




                              Miller's Event Management
                              3563 Sueldo St Ste L
                              San Luis Obispo, CA 93401-7331


                              Mission Sanitation
                              PO Box 923
                              Santa Ynez, CA 93460


                              Mission Screenmobile Inc
                              PO Box 1409
                              Solvang, CA 93464


                              Mission Trail Cider Company
                              PO Box 120
                              Bradley, CA 93426


                              Montecito Bank & Trust
                              PO Box 2460
                              Santa Barbara, CA 93120-2460


                              Montecito FM
                              302- B West Carrillo 2nd Floor
                              Santa Barbara, CA 93101


                              Montes's Auto Body
                              132 Easy Street
                              Buellton, CA 93427


                              Mr Rooter
                              PO Box 2755
                              Pismo Beach, CA 93448
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 63 of 167




                              Mr Backflow
                              PO Box 8106
                              Santa Maria, CA 93456


                              Mussetter
                              12979 Eahart Ave
                              Auburn, CA 95602


                              Muzicraft Sound Engineering
                              735 East Montecito Street
                              Santa Barbara, CA 93103


                              N MAC
                              PO Box 660083
                              Dallas, TX 75266-0083


                              Nargan Fire & Safety Co Inc
                              629 Fire & Safety Co In
                              Goleta, CA 93117


                              National Beer Wholesalers Association
                              1101 King Street Suite # 600
                              Alexandria, VA 22314-2944


                              National Building Automation Inc
                              138 Stonebrooks Street
                              Simi Valley, CA 93065


                              NCR Corporation
                              PO Box 198755
                              Atlanta, GA 30384-8755
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 64 of 167




                              New City Brewery LLC
                              PO Box 1258
                              Ojai, CA 93024


                              NextDay Flyers
                              8000 Haskell Ave
                              Los Angeles, CA 91406


                              Nielsens Building
                              1230 Mission Drive
                              Solvang, CA 93463


                              NLFL
                              201 N Rice Ave #G
                              Oxnard, CA 93030


                              Nordson
                              PO Box 802586
                              Chicago, IL 60680


                              Northern California Brewers Guild
                              885 Stillwater Road
                              West Sacramento, CA 95605


                              O'Reilly Auto Parts
                              PO Box 9464
                              Springfield, IL 65801-9464


                              Office Depot
                              PO Box 630813
                              Cincinnati, OH 95263-0813
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 65 of 167




                              Office Zilla
                              1815 Old 41 Highway
                              Kennesaw, GA 30152


                              Oilfield Environmental & Compliance Inc
                              307 Roemer Way Suite # 300
                              Santa Maria, CA 93454


                              Ojai Valley News
                              PO Box 277
                              Ojai, CA 93024


                              Old Dominion Freight Line
                              2025 Union Ave
                              Parsons, KS 67357


                              Olivera's Repair, Inc
                              PO Box 35
                              Buellton, CA 93427


                              On Site Business & IT Solutions
                              PO Box 1686
                              Solvang, CA 93464


                              Oregon Fruit Products LLC
                              150 Patterson St NW
                              Salem, OR 97304


                              Oskar Blues Brewery
                              1800 Pike Rd
                              Longmont, CO 80501
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 66 of 167




                              Outrageous Booths
                              930 Carpinteria
                              Santa Barbara, CA 93103


                              P and S Precision
                              2018 1/2 Monterrey St
                              Santa Barbara, CA 93101


                              Pace Communication
                              PO Box 60014
                              Charlotte, NC 28260


                              Pacific Beverage
                              PO Box 5834
                              Santa Maria, CA 93456


                              Pacific Gas & Electric Co
                              Box 997300
                              Sacramento, CA 95899-7300


                              Pacific HR
                              2028 Village Lane Suite #205
                              Solvang, CA 93463


                              Pacific Pickle Works
                              PO Box 20295
                              Santa Barbara, CA 93120


                              PakTech
                              1680 Irving Rd
                              Eugene, OR 97402
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 67 of 167




                              Pali Wine Company
                              401 Wilshire Blvd.
                              Santa Monica, CA 90401


                              PALL
                              PO Box 419501
                              Boston, MA 02241-9501


                              Palm Cottage
                              PO Box 54
                              Los Olivos, CA 93441


                              Parallel Products
                              401 Industry Road
                              Louisville, KY 40208


                              Parallels
                              350 N Clark, Suite 700
                              Chicago, IL 60654


                              Parks Ranch
                              7630 W Hwy 246
                              Buellton, CA 93427


                              Pat Carroll
                              PO Box 421
                              Buellton, CA 93427


                              Pat Carson Studio
                              283 Pamela Way #107
                              Buellton, CA 93427
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 68 of 167




                              Patriot Trailer Sales
                              2201 US Highway 101 Ste H
                              Buellton, CA 93427


                              Pea Soup Anderson
                              PO Box 197
                              Buellton, CA 93427


                              Peckham Coating Solutions
                              1865 Herndon Ave K106
                              Clovis, CA 93611


                              Pelco By Schneider-Electric.com
                              16366 Collections Center Drive
                              Chicago, IL 60693


                              People Helping People
                              545 Alisal Rd Suite #102
                              Solvang, CA 93463


                              People Ready
                              PO Box 31001-0257
                              Pasadena, CA 91110-0257


                              Pinoli's Refrigeration Co Inc
                              PO Box 166
                              Buellton, CA 93427


                              Pizza Port
                              2730 Gateway Rd Suite 100
                              Carlsbad, CA 92009
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 69 of 167




                              Portable Johns Inc
                              547 W Betteravia Rd Ste H
                              Santa Maria, CA 93455


                              Positive Investments Inc
                              610 N Santa Anita Ave
                              Arcadia, CA 91006


                              Postal Annex
                              270 E Highway 246 #109
                              Buellton, CA 93427


                              Power Machinery Center
                              3450 East Camino Ave
                              Oxnard, CA 93030-8809


                              Powerflo Products Inc
                              5573 Market Place
                              Cypress, CA 90630


                              PPS Inc
                              5842 Research Drive
                              Huntington Beach, CA 92649


                              Praxis Ideas into Action
                              205 Suburban Road Suite #1
                              San Luis Obispo, CA 93401


                              Precision Air System Inc
                              PO Box 5128
                              Bakersfield, CA 93388
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 70 of 167




                              Precision Label
                              659 Benet Rd
                              Oceanside, CA 92058


                              Preferred Employees Insurance Company
                              PO Box 398696
                              San Francisco, CA 94139-8696


                              Premier Stainless
                              510 Corporate Dr Ste D
                              Escondido, CA 92029


                              Principal Financial Group
                              PO Box 10372
                              Des Moines, IA 50306-0372


                              Pro Tint
                              900 North I Street
                              Lompoc, CA 93436


                              PRODUCE AVAILABLE
                              910 Commercial Avenue
                              Oxnard, CA 93030


                              Protective Weather Structure Inc
                              5290 Orcutt Road
                              San Luis Obispo, CA 93401


                              Quickbooks Accounting
                              1454 Stewart St
                              Oceanside, CA 92054
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 71 of 167




                              Quinn Company
                              3500 Shepherd Street
                              City of Industry, CA 90601


                              R&M Enterprises Diesel Services & Towing
                              1120 Mission Dr # 2
                              Solvang, CA 93463


                              RB Dwyer Co Inc
                              2891 E Miraloma Ave
                              Anaheim, CA 92806


                              RP Environmental
                              PO Box 1621
                              Nipomo, CA 93444


                              Radis Electric
                              3823 Santa Claus Lane St #C
                              Carpinteria, CA 93013


                              Rainbow International
                              912 De La Vina
                              Santa Barbara, CA 93101


                              Ranch Hands Construction LLC
                              PO Box 747
                              Santa Ynez, CA 93460


                              Reyes Coca-Cola Bottling LLC
                              PO Box 740214
                              Los Angeles, CA 90074-0214
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 72 of 167




                              Riverbench
                              6020 Foxen Canyon Road
                              Santa Maria, CA 93454


                              Robert Half Finance & Accounting
                              1525 State Street
                              Santa Barbara, CA 93101-6510


                              Robles Roofing
                              285 Glennora Way
                              Buellton, CA 93427


                              Rockwell Printing, Inc.
                              4850A Carpinteria Avenue
                              Carpinteria, CA 93013


                              Rocky Mountain Barrel Co
                              11467 W I-70 Frontage
                              Wheat Ridge, CO 80033


                              Roger A Hanney & Associates
                              PO Box 60364
                              Sacramento, CA 95860-0364


                              Royal Beverage Marketing
                              PO Box 4202
                              Paso Robles, CA 93447


                              Royal Industrial Solutions
                              2363A Thompson Way
                              Santa Maria, CA 934555
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 73 of 167




                              Russian River Brewing Company
                              1812 Ferdinand Ct
                              Santa Rosa, CA 95404


                              Rust Belt Brewing LLC
                              41640 Corning Pl
                              Murrieta, CA 92562


                              Saarloos & Son
                              PO Box 746
                              Los Olivos, CA 93441


                              Saarloos Properies LLC
                              2822 Ballard Canyon
                              Solvang, CA 93463


                              Saladino's Food Service Buellton
                              PO Box 12266
                              Fresno, CA 93777-2266


                              Saladino's Inc
                              4397 N Golden State Blvd
                              Fresno, CA 93722


                              Saladino's Inc Santa Maria
                              3325 W Figarden Dr
                              Fresno, CA 93711


                              Santa Maria Exchange Partners
                              2925 Bristol Street
                              Costa Mesa, CA 92626
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 74 of 167




                              Santa Barbara Arts Collaborative Inc
                              1936 Castillo St
                              Santa Barbara, CA 93101


                              Santa Barbara Axxess LLC
                              1616 Chapala St Suite 1
                              Santa Barbara, CA 93101


                              Santa Barbara Chamber of Commerce
                              924 Anacapa Street
                              Santa Barbara, CA 93101


                              Santa Barbara Count EHS/CUPA
                              2125 S Centerpointe Pkwy RM #333
                              Santa Maria, CA 93455


                              Santa Barbara County
                              Air Pollution Control District
                              260 North San Antonio Rd #A
                              Santa Barbara, CA 93110


                              Santa Barbara County Fire Depart
                              4410 Cathedral Oaks Road
                              Santa Barbara, CA 93110


                              Santa Barbara County Parks
                              2225 Highway 154
                              Santa Barbara, CA 93105


                              Santa Barbara County Public Health Dept
                              225 Camino Del Remedio
                              Santa Barbara, CA 93110
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 75 of 167




                              Santa Barbara Locksmiths Inc
                              305 E Haley St
                              Santa Barbara, CA 93101-1723


                              Santa Barbara Roasting Company
                              321 Motor Way
                              Santa Barbara, CA 93101


                              Santa Barbara Tap Room
                              137 Anacapa Street
                              Santa Barbara, CA 93101


                              Santa Ynez River/Water Conservation Dist
                              PO Box 157
                              Santa Ynez, CA 93460


                              Santa Ynez Signs
                              PO Box 625
                              Buellton, CA 93427


                              Santa Ynez Stone and Top Soil
                              1130 Mission Dr
                              Solvang, CA 93463-2985


                              Santa Ynez Valley Cottage
                              PO Box 689
                              Santa Barbara, CA 93102


                              Santa Ynez Valley Guest
                              PO Box 1168
                              Santa Ynez, CA 93460
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 76 of 167




                              Santa Ynez Valley Hotel Assn.
                              PO Box 633
                              Solvang, CA 93464


                              Santa Ynez Valley Marriott
                              555 McMurray Rd
                              Buellton, CA 93427


                              Santa Ynez Valley Star
                              PO Box 1594
                              Solvang, CA 93464


                              Sassafrass/Sarah Ruth Ayala
                              1124 Archer St
                              Lompoc, CA 93436


                              Satellite Logistics
                              8262 Solutions
                              Chicago, IL 60677-8002


                              Saxco, LLC
                              1855 Gateway Blvd Suite 400
                              Concord, CA 94520


                              SB County Fire Department
                              4410 Cathedral Oaks Road
                              Santa Barbara, CA 93101


                              SB Ice & Propane
                              PO Box 4093
                              Santa Barbara, CA 93140
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 77 of 167




                              SB News-Press
                              PO Box 1924
                              Santa Barbara, CA 93102-1924


                              SB Winery Lafond Winery
                              202 Anacapa St.
                              Santa Barbara, CA 93101


                              Scott Laboratories
                              PO Box 4559
                              Petaluma, CA 94955-4559


                              Scott Reardon's Locksmith Service
                              101 S. H St
                              Lompoc, CA 93436


                              SDCR
                              7940 Arjons Dr
                              San Diego, CA 92126


                              Select Equipment
                              3025 Gibson St
                              Bakersfield, CA 93308


                              Sentinel
                              133 East De La Guerra St # 182
                              Santa Barbara, CA 93101


                              Separator Technology
                              2591 Nicholson St
                              San Leandro, CA 94577
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 78 of 167




                              Shalhoob Meat Company, Inc
                              220 Gray Ave
                              Santa Barbara, CA 93101


                              Sharon Steele SRA
                              PO Box 289
                              Solvang, CA 93464-0289


                              Shell
                              PO Box 183019
                              Columbus, OH 43218-3019


                              Silvas Oil Company
                              PO Box 1048
                              Fresno, CA 93714


                              Silver State Stainless, Inc
                              12 Industrial Parkway, E1
                              Moundhouse, NV 89706


                              Sinclair Sanitary Supply Co. Inc.
                              1125 Commercial Ave
                              Oxnard, CA 93030


                              SLO Brew Co, LLC
                              835 Aerivista Place Ste 230
                              San Luis Obispo, CA 93401


                              Smog City Brewing LLC
                              1901 Del Amo Blvd Suite # B
                              Torrance, CA 90501
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 79 of 167




                              Sneed Coding Solutions
                              10620 Primo Pl
                              Spring, TX 77379


                              So- Ca Maintenance
                              PO Box 31039
                              Santa Barbara, CA 93130


                              Social Sampling
                              11838 Western Ave
                              Stanton, CA 90680


                              Solvang Chamber of Commerce (Dues)
                              PO Box 465
                              Solvang, CA 93464


                              Solvang Conference & Visitors Bureau
                              1639 Copenhagen Dr
                              Solvang, CA 93463


                              Solvang Danish Days Foundation
                              PO Box 1424
                              Solvang, CA 93464


                              Solvang Parks & Recreation
                              411 Second Street
                              Solvang, CA 93463


                              Southern Cal Gas
                              PO Box C
                              Monterey Park, CA 91756-5111
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 80 of 167




                              Southern Glazer's
                              17101 Valley View Ave
                              Cerritos, CA 90703-2442


                              Southern Glazer's of CA South
                              PO Box 5001
                              Union City, CA 94587


                              Sovereign Flavors Inc
                              4030 W Chandler Ave
                              Santa Ana, CA 92704-5202


                              Sparrowhawk Craft Consultants
                              4 Warren Ave
                              Great Barrington, MA 01230


                              Specialty Crane & Rigging
                              1 S Fairview Ave
                              Goleta, CA 93117


                              Spokane Industries
                              3808 N Sullivan
                              Spokane Valley, WA 99216


                              Stafford's Famous Chocolates
                              882 W. Henderson
                              Portville, CA 93257


                              Standing Sun Wines, Inc
                              92 Second Street
                              Buellton, CA 93427
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 81 of 167




                              Star Crown LLC
                              406 Elgin Street
                              Brantford Canada N3S 7P6


                              Star Satellite Communications
                              PO Box 755
                              Santa Ynez, CA 93460


                              State Board of Equalization
                              PO Box 942879
                              Sacramento, CA 94279-7070


                              State Farm Insurance Companies - Agents
                              1220 Santa Barbara St
                              Santa Barbara, CA 93101


                              STERIVE
                              1540 River Park Drive
                              Sacramento, CA 95815


                              Steve's Backflow Testing
                              1930 Old San Marcos Rd
                              Santa Ynez, CA 93460


                              Steve's Wheel & Tire
                              254 E. Hwy 246
                              Buellton, CA 93427


                              Stonhard
                              PO Box 931947
                              Cleveland, OH 44193
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 82 of 167




                              Summit International
                              PO Box 5860
                              Oxnard, CA 93031


                              SUNATLA
                              PO Box 409211
                              Atlanta, GA 30384-9211


                              Sunbelt Rentals
                              PO Box 409211
                              Atlanta, GA 30384-9211


                              Sunshine Entertainment
                              310 E McCoy Ln Unit 6f
                              Santa Maria, CA 93455


                              Sunshine Productions
                              310 E McCoy Ln Unit 6F
                              Santa Maria, CA 93455


                              Sunstone Winery
                              125 N. Refugio Road
                              Santa Ynez, CA 93460


                              SW RCB
                              PO Box 1888
                              Sacramento, CA 95812-1888


                              Switchback Groups
                              3778 Timberlake Drive
                              Richfield, OH 44286
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 83 of 167




                              SY High School Soccer Booster Club
                              475 Pheasant Cyn Ct
                              Buellton, CA 93427


                              SYHistorical Museum
                              23596 Sagunto St.
                              Santa Ynez, CA 93460


                              Sysco Ventura, Inc.
                              PO Box 432
                              Oxnard, CA 93032-0432


                              T. Horzen Inc Glacier Ice Company
                              130 High Street
                              San Luis Obispo, CA 93401


                              TAFT Electric
                              PO Box 32244
                              Ventura, CA 93006


                              Tankfarm
                              13 Americana Way
                              Los Angeles, CA 91210


                              Taphandles LLC
                              1424 4th Avenue Suite 201
                              Seattle, WA 98101


                              Tattoo Fun + Coaster Culture
                              PO Box 131055
                              Carlsbad, CA 92013
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 84 of 167




                              Teamviewer GmbH
                              PO Box 743135
                              Atlanta, GA 30374-3135


                              Ten Over Studio Inc
                              539 Marsh Street
                              San Luis Obispo, CA 93401


                              Teo Tech Services
                              307-33960 Old Yale Rd
                              Abbotsford BC V2S 2J9
                              Canada


                              Terminix
                              2315 Meredith Lane
                              Santa Maria, CA 93455


                              The Hanover Insurance Group
                              PO Box 580045
                              Charlotte, NC 28258-0045


                              The Raven Tavern
                              1651 S Victoria
                              Suite # 100
                              Oxnard, CA 93035


                              The Santa Barbara Independent
                              12 E Figueroa St
                              Santa Barbara, CA 93101


                              The Tent Merchant
                              202 E Haley St
                              Santa Barbara, CA 93101
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 85 of 167




                              The Third Window Brewing Company LLC
                              406 East Haley Street Suite # 3
                              Santa Barbara, CA 93101


                              ThirtyFour North
                              738 Wilcox Ave # 227
                              Los Angeles, CA 90038


                              Three Weavers Brewing Company
                              1031 W Manchester Blvd Unit A&B
                              Inglewood, CA 90301


                              Tidestone
                              PMB 9715-805
                              Portland, CA 04104-5015


                              TimePayment Corporation
                              1600 District Ave. Suite 200
                              Burlington, MA 01803


                              Tin City
                              3005-A Limestone Way
                              Paso Robles, CA 93446


                              TLC Glass Art
                              655 Bobcat Springs Road
                              Buellton, CA 93427


                              Todd Pipe & Supply
                              PO Box 1872
                              Buellton, CA 93427
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 86 of 167




                              Tognazzini Beverage Service
                              241 Roemer Way
                              Santa Maria, CA 93454


                              Tomasini Construction
                              2392 Huasna Rd
                              Arroyo Grande, CA 93420


                              Tombstone Factory
                              PO Box 625
                              Buellton, CA 93427


                              Total Quality Logistics
                              5130 Glencrossing Way #112
                              Cincinnati, CA 45238


                              TRC
                              PO Box 536282
                              Pittsburgh, PA 15253-5904


                              Trumer Brewery
                              1404 Fourth Street
                              Berkeley, CA 94710


                              Twenty Four Blackbirds
                              4054 Via Zorro Unit A
                              Santa Barbara, CA 93110


                              ULINE
                              2200 S. Lakeside Drive
                              Waukegan, IL 60085
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 87 of 167




                              United Refrigeration, Inc.
                              1265 W. McCoy Ln., #C
                              Santa Maria, CA 93455-1058


                              United Staffing Associates, LLC
                              505 Higuera St
                              San Luis Obispo, CA 93401


                              Upkeep Management
                              1014 Hedgepath Ave
                              Hacienda Heights, CA 91745


                              UPS -Store 6973
                              540 E Betteravia Rd Suite #D
                              Santa Maria, CA 93454


                              UPS Store
                              606 Alamo Pintado Road
                              Solvang, CA 93463


                              UPS
                              PO Box 894820
                              Los Angeles, CA 90189-4820


                              UVA Design Studio
                              3669 Sagunto St Ste 106
                              Santa Ynez, CA 93460


                              Vallefresh Inc
                              424 Nogal St
                              Lompoc, CA 93436
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 88 of 167




                              Valley Automotive
                              55 Los Padres Way Ste 3
                              Buellton, CA 93427


                              Valley Brewers Vendor
                              515 4th Place
                              Solvang, CA 93463


                              Valley Pump & Jetting, Inc
                              PO Box 2386
                              Santa Maria, CA 93457


                              Valley Rock Landscape
                              2222 North H Street
                              Lompoc, CA 93436


                              Valley Tool & Truck Rental Inc.
                              PO Box 98
                              Buellton, CA 93427-0098


                              Verizon
                              PO Box 660108
                              Dallas, TX 75266


                              Vicinity Manufacturing
                              137 Johnson Ferry Rd. #2230
                              Marietta, GA 30068


                              Videojet
                              1500 N Mittel Blvd
                              Wood Dale, IL 60191
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 89 of 167




                              VIP
                              402 Watertower Circle
                              Colchester, VT 5446


                              Vita-Pakt Citrus Products Co.
                              5455 S Villa Ave
                              Fresno, CA 937258901


                              Vivid Candi
                              22917 Pacific Coast Highway
                              Suite 200
                              Malibu, CA 90265


                              Volt Workforce Solution
                              210 E Enos St # C
                              Santa Maria, CA 93455


                              Vortex
                              320 Irving Dr
                              Oxnard, CA 93030


                              Wallace Group
                              612 Clarion Court
                              San Luis Obispo, CA 93401


                              Walmart Inc.
                              701 W Central Ave
                              Lompoc, CA 93436


                              Warden
                              16626 Parkside Avenue
                              Cerritos, CA 90703
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 90 of 167




                              Waste Management
                              840 S Mission Rd,
                              Los Angeles, CA 90023


                              WESLOSA
                              PO Box 16350
                              Reading, PA 19612-6350


                              Western Exterminator Company
                              PO Box 16350
                              Reading, PA 19612-6350


                              Westside Anacapa
                              1244 6th Street
                              Santa Monica, CA 90401


                              WEX BANK
                              PO BOX 6293
                              Carol Stream, IL 60197-6293


                              Whalebird Kombucha
                              533 Pismo St
                              San Luis Obispo, CA 93401


                              White Electric Inc
                              PO Box 2509
                              Lompoc, CA 93436


                              White Labs, Inc.
                              9495 Candida Street
                              San Diego, CA 92126
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11    Desc
                        Main Document    Page 91 of 167




                              Whole Foods Market
                              331 N Glendale Ave
                              Glendale, CA 91206


                              Wick Boiler Services Inc
                              75 Robin Hill Rd
                              Santa Barbara, CA 93117


                              WILBUEL
                              PO Box 643
                              Buellton, CA 93427


                              Willamette Valley Hops
                              PO Box 276
                              St Paul, OR 97137


                              Wilson Paves & Associates Insurance Agency
                              3636 Pegasus Dr
                              Bakersfield, CA 93308-6820


                              Windmill Nursery
                              925 W Highway 246
                              Buellton, CA 93427


                              Wine Warehouse
                              PO Box 910900
                              Los Angeles, CA 90091-0900


                              Wing Drop
                              1115 La Vista Rd
                              Santa Barbara, CA 93110
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 92 of 167




                              Winther Steel
                              1781 LAUREL AVE
                              Solvang, CA 93462


                              Woodall
                              1675 Laurel Ave
                              Solvang, CA 93463


                              Wyeast Laboratories, Inc
                              PO Box 146
                              Odell, OR 97044


                              XPO Logistics
                              27724 Network Place
                              Chicago, IL 60673-1277


                              Xtreme Bronc Riding Assn
                              PO Box 183
                              Los Alamos, CA 93440


                              Yakima Chief Hops
                              203 Division St.
                              Yakima, WA 98902


                              Yakima Valley Hops
                              702 N 1st Ave Suite # D
                              Yakima, WA 98902


                              Za Hops, LLC
                              414 Huntington Hills Dr
                              Fort Collins, CO 805254147
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 93 of 167




                              Zahm & Nagel CO Inc
                              210 Vermont St
                              PO Box 400
                              Holland, NY 14080


                              Zee Medical Services
                              107 Bryant Street
                              Ojai, CA 93023
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 94 of 167



                   EQUITY SECURITY HOLDERS LIST
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 95 of 167




                              American Riviera Investments LLC
                              820 State Street 4th Floor
                              Santa Barbara, CA 93101


                              DTJ Development LLC
                              6851 McDivitt Drive Suite B
                              Bakersfield, CA 93313


                              Jaime Dietenhofer
                              45 Industrial Way
                              Buellton, CA 93427


                              James and Judith Dietenhofer Family Trust
                              45 Industrial Way
                              Buellton, CA 93427
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 96 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 97 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 98 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 99 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 100 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 101 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 102 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 103 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 104 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 105 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 106 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 107 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 108 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 109 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 110 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 111 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 112 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 113 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 114 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 115 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 116 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 117 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 118 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 119 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 120 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 121 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 122 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 123 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 124 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 125 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 126 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 127 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 128 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 129 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 130 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 131 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 132 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 133 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 134 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 135 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 136 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 137 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 138 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 139 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 140 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 141 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 142 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 143 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 144 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 145 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 146 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 147 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 148 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 149 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 150 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 151 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 152 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 153 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 154 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 155 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 156 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 157 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 158 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 159 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 160 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 161 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 162 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 163 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 164 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 165 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 166 of 167
Case 9:20-bk-11208-MB    Doc 1 Filed 10/05/20 Entered 10/05/20 11:07:11   Desc
                        Main Document    Page 167 of 167
